Case 3:19-cv-16509-MAS-TJB Document 15 Filed 04/12/21 Page 1 of 11 PagelD: 277

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

CHAPPELL T. FLADGER, Civil Action No. 19-16509 (MAS) (TJB)
Plaintiff,
v. OPINION
MARCUS O. HICKS, et al.,

Defendants.

SHIPP, District Judge:

Currently before the Court is the Amended Complaint (ECF No. !1) of Plaintiff Chappell
T. Fladger. Because Plaintiff has been granted in forma pauperis status in this matter (see ECF
No. 14), this Court is required to screen his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and
dismiss any claim that is frivolous, malicious, or fails to state a claim for relief. For the following
reasons, Plaintiff's Amended Complaint is dismissed in its entirety for failure to state a claim for
relief and as duplicative of his complaint filed in Fladger v. Kennedy, No. 19-18867 (SDW).
L BACKGROUND

Plaintiff is currently civilly committed to the Special Treatment Unit in Avenel, New
Jersey, pursuant to New Jersey's Sexually Violent Predator Act, Nf. Stat. Ann. § 30:4-27.24 et
seg. (ECF No. I] at 3.) In his Amended Complaint, Plaintiff pleads facts related to several
unrelated claims. First, he pleads that, on November 17, 2018, at about 4:45 p.m., he was assaulted
by an Officer Ing and other unspecified officers while he was on the phone “consulting with his
attorney.” (fd. at 10.) Plaintiff was allegedly grabbed, “assaulted,” and placed in tight handcuffs,
resulting in injuries to his wrist and shoulder. (/d.) Plaintiff next alleges that. when he was being

taken into restrictive custody following the phone assault incident, an Officer Gilbert strip searched
Case 3:19-cv-16509-MAS-TJB Document 15 Filed 04/12/21 Page 2 of 11 PagelD: 278

Plaintiff, and during that search “touched” Plaintiff's stomach and genitals. (/d.) Plaintiff next
alleges that, on various occasions throughout his stay in the STU, he was assaulted by another
resident of the unit, Vasco Bell, and officers “failed to intervene” to prevent the alleged assaults.
(/d. at 10-11) Plaintiff pleads no facts regarding what occurred during these assaults, what officers
if any were present, or any other facts to provide context to this claim other than a string of dates
on which the assaults occurred. (/d.) Plaintiff further alleges that he has frequently been placed
in restrictive custody, and that he believes that these placements have interrupted his required sex
offender treatment, and that he has various vaguely defined undiagnosed medical issues which
have not been treated. (/d. at 11.) Finally, Plaintiff alleges that unspecified corrections officers
have destroyed many of his possessions. (/d.)

Prior to filing his Amended Complaint in this matter, Plaintiff filed a separate complaint
with this Court which was docketed before Judge Wigenton under Docket Number 19-18867 and
captioned Fladger v. Kennedy. In his operative complaint in that matter, Plaintiff raises a nearly
identical claim regarding the telephone assault by officer Ing, which Judge Wigenton permitted to
proceed beyond initial screening, and which is currently in discovery. (See Fladger vy. Kennedy,
No. 19-18867 (SDW), at ECF Nos. 5, 7, 13.)

IL. DISCUSSION

A. Legal Standard

Per the Prison Litigation Reform Act, Pub. L. No. 104-134, §§ 801-810. 110 Stat. 1321-66
to 1321-77 (April 26, 1996) (“PLRA”), district courts must review complaints in those civil actions
in which a prisoner is proceeding in forma pauperis, see 28 U.S.C. § 1915(e)(2)(B), or seeks
damages from a state employee, see 28 U.S.C. § 1915A. The PLRA directs district courts to sia

sponte dismiss any claim that is frivolous, is malicious, fails to state a claim upon which relief may
Case 3:19-cv-16509-MAS-TJB Document 15 Filed 04/12/21 Page 3 of 11 PagelD: 279

be granted, or seeks monetary relief from a defendant who is immune from such relief. This action
is subject to sua sponte screening for dismissal under 28 U.S.C. § 1915{e)(2)(B) because Plaintiff
has been granted in forma pauperis status. “The legal standard for dismissing a complaint for
failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing
a complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F.
App’x 120, 122 (3d Cir. 2012) (citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).

In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a district court is
“required to accept as true all factual allegations in the complaint and draw all inferences in the
facts alleged in the light most favorable to the [Plaintiff].” Phillips v. Cnty. of Allegheny, 515 F.3d
224, 228 (3d Cir. 2008). “[A] complaint attacked by a... motion to dismiss does not need detailed
factual allegations.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). The Plaintiff's
“obligation to provide the ‘grounds’ of his “entitle[ment] to relief requires more than labels and
conclusions, [however,] and a formulaic recitation of a cause of action’s elements will not do.” Je.
(citing Conley v. Gibson, 355 U.S. 41, 47 (1957)). A court is “not bound to accept as true a legal
conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). Instead,
assuming the factual allegations in the complaint are true, those “[flactua! allegations must be
enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face."” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the
pleaded factual content allows the court to draw the reasonable inference thai the defendant is
liable for misconduct alleged.” Je, at 663. Determining whether the allegations in a complaint are

plausible is a “context-specific task that requires the reviewing court to draw on its judicial
Case 3:19-cv-16509-MAS-TJB Document 15 Filed 04/12/21 Page 4 of 11 PagelD: 280

experience and common sense.” /d. at 679. “[W]here the well-pleaded facts do not permit the court
to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not
‘show[n]’—‘that the pleader is entitled to relief.’” /d. (citing Fed. R. Civ. P. 8(a)(2)). Moreover,
while pro se pleadings are liberally construed, “pro se litigants still must allege sufficient facts in
their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.
2013) (citation omitted) (emphasis added).

B. Analysis

This Court construes Plaintiff's Amended Complaint to be raising the following claims
pursuant to 42 U.S.C. § 1983 — a genera! claim for supervisory liability against numerous
Defendants, a fatlure to intervene claim against unspecified defendants relating to the alleged
assaults he suffered at the hands of another resident of the STU, a Due Process claim relating to
the destruction of his property, a claim that he was denied Due Process in relation to the strip
search conducted by Officer Gilbert, deliberate indifference to medical needs claims related to
alleged interruptions in sex offender treatment and undiagnosed medical conditions, and an
excessive force claim against Defendant Ing related to the telephone assault incident. This Court
will address each claim in turn.

1. Plaintiffs supervisory relief claims and claims against Defendants
unconnected to any specific allegation of wrongdoing

In his Amended Complaint, Plaintiff seeks to hold numerous supervisory Defendants liable
for the actions of their alleged subordinates based solely on their supervisory roles — and his claims
therefore appear to be based solely on a vicarious theory of liability. A defendant in a federal civil
rights matter, however, may not be held liable based solely on his role as a supervisor, but instead
must have had “personal involvement in the alleged wrongs.” Rode v. Dellarciprete, 845 F.2d

1195, 1207 (3d Cir. 1988); see also Iqbal, 556 U.S. at 676 (civil rights defendants may not be held
Case 3:19-cv-16509-MAS-TJB Document 15 Filed 04/12/21 Page 5 of 11 PagelD: 281

liable under respondeat superior theory of liability). This generally requires a plaintiff to plead
facts showing either the supervisory defendant’s “participation [in the alleged wrong], or actual
knowledge and acquiescence [in his subordinate’s wrongdoing], to be liable.” Tenon v. Dreibelbis,
606 F. App’x 681, 688 (3d Cir. 2015); see also Barkes v. First Corr. Med., Inc., 766 F.3d 307,
316-20 (3d Cir. 2014), rev'd on other grounds sub nom Taylor v. Barkes, 135 8. Ct. 2042 (2015).
As Plaintiff has failed to plead any facts indicating direct involvement of the supervisory
Defendants in the alleged constitutional violations — be it in the form of participation or knowledge
and acquiescence or some other legitimate theory of liability — Plaintiff's claims against the
supervisory Defendants must be dismissed. Plaintiff's claims against Defendants Porrino, Sim,
Main, Errantly, Raksa, Hicks, Slaughter, and Eure are dismissed without prejudice, Likewise,
because he has pled no facts indicating their direct involvement in the alleged wrongs, any claims
Plaintiff may have wished to raise against Defendants Gillatta, Hyat, Riley, Walker, Coaction,
Leary, Aponti, Rosbough, Lukszeki, Banks, Rodrigizes, and Foster are also dismissed without
prejudice. Rede, 845 F.3d at 1207-08.
2. Plaintiff's failure to intervene claim

Plaintiff alleges that unspecified officers “failed to intervene to keep resident Vasco Bell(]
from assaulting Plaintiff.” In order to plead a cognizable claim for relief against a corrections
officer based on that officer's failure to intervene in an assault upon him by another inmate, a
plaintiff must plead that the defendant “had “a realistic and reasonable opportunity to intervene
and ‘simply refused to do so.” Bistrian v. Levi, 696 F. 3d 352, 371 (3d Cir. 2012) (quoting Smith
v. Mensinger, 293 F.3d 641, 650-51 (3d Cir. 2002)), abrogated on other grounds by Mack v. Yost,
968 F.3d 311 (3d Cir. 2020). {n this matter, Plaintiff pleads no facts regarding which guards were

.present during the alleged assaults by Bell, nor any other facts to suggest that any specific guard
Case 3:19-cv-16509-MAS-TJB Document 15 Filed 04/12/21 Page 6 of 11 PagelD: 282

had a realistic opportunity to intervene during the Bell incidents. Plaintiff has thus failed to plead
a cognizable failure to intervene claim related to these assaults, and that claim is therefore
dismissed without prejudice as to all Defendants.
3. Plaintiff's destruction of property claims

Plaintiff next alleges that various Defendants should be liable for the destruction of his
property. “Where a state actor deprives an individual of property without authorization, either
intentionally or negligently, that deprivation does not result in a violation of the Fourteenth
Amendment so long as a meaningful post deprivation remedy for the loss is available.” Love v.
New Jersey Dep't of Corr., No. 14-5629, 2015 WL 2226015, at *5 (D.N.J. May 12, 2015) (citing
Hudson v. Palmer, 468 U.S. 517, 530-36 (1984); Parratt v. Taylor, 451 U.S. 527, 543-44 (1981),
overruled in part on other grounds, Daniels v. Williams, 474 U.S. 327 (1986)). Because the State
of New Jersey has provided a proper post deprivation remedy in the form of the New Jersey Tort
Claims Act, see N.J. Stat. Ann. § 59:1-1, et seg.; Love, 2015 WL 2226015 at *5, Plaintiff is required
to make use of that remedy rather than § 1983, and his destruction of property claim fails to state
a cognizable claim for relief, and is therefore dismissed without prejudice.

4. Plaintiff's Strip Search Claim

Plaintiff next alleges that his rights were violated when he was strip searched prior to being
placed in restrictive custody. A civil detainee such as Plaintiff may raise a challenge to strip
searches under either the Fourth or Fourteenth Amendment. To raise a challenge under the Fourth
Amendment, the plaintiff must allege facts which, if proven, would show that the strip search in
question was “unreasonable” in light of the facts, circumstances, and legitimate security interests
of the facility in which he is housed. See Florence v. Bd. of Chosen Freeholders of Cnty. of

Burlington, 621 F.3d 296, 306-311 (3d Cir. 2010). In unpublished cases, the Third Circuit has
Case 3:19-cv-16509-MAS-TJB Document 15 Filed 04/12/21 Page 7 of 11 PagelD: 283

upheld the dismissal of strip search claims as reasonable exercises of detention facility security
where detainees are routinely searched when placed in restrictive confinement, even in a case
where a guard allegedly “focused” on a detainee’s chest and genitals during his search with others
present. See, e.g, Millhouse v. Arbasak, 373 F. App’x 135, 137-38 (3d Cir. 2010); see also Bell
v. Wolfish, 441 U.S. 520, 558 (1979) (finding routine cavity searches reasonable where justified
by legitimate security concerns). Although Plaintiff has pled that he was touched on the stomach
and genitals during the strip search involved in this case, he has failed to plead specific facts
indicating that the search in question — which occurred while Plaintiff was being placed in
restrictive custody — was unreasonable. Plaintiffs strip search claim, to the extent it is raised under
the Fourth Amendment, must therefore be dismissed without prejudice.

Turning to the Fourteenth Amendment, the Supreme Court has held that such searches will
violate the rights of non-convict detainees where the facility's search policy amounts to
unconstitutional punishment in the absence of a supporting conviction. See Bell. 441 U.S. at 561-
62. Inthe absence of allegations of a direct intent to punish the plaintiff, a plaintiff seeking to raise
such a claim must plead facts which show that the challenged condition of confinement is either
unrelated to a legitimate governmental objective and therefore arbitrary or purposeless, or is
excessive in relation to the legitimate governmental objective at issue. Hubbard v. Taylor, 538
F.3d 229, 231-32 (3d Cir. 2008). Thus, a challenged condition will pass scrutiny where it is
rationally related to a legitimate governmental purpose and is not excessive in relation to that
purpose. /d. at 232. In Beil, the Supreme Court held that routine strip searches, including cavity
inspections, will not amount to unconstitutional punishment where those searches are related to

legitimate security interests. 441 U.S. at 561-62.
Case 3:19-cv-16509-MAS-TJB Document 15 Filed 04/12/21 Page 8 of 11 PagelD: 284

Although Plaintiff could conceivably plead facts indicating the strip search in question here
was excessive in relation to the STU's legitimate security interests, as currently pled he has failed
to plead either that Defendant Gilbert intended to punish him during the search, or that the search
was excessive in relation to the STU’s interest in institutional security especially during restrictive
custody placements. That Gilbert may have touched Plaintiff's stomach and genitals during a
seemingly routine search, without more information as to the context of these touchings, is
insufficient to make Plaintiff's complaint one of constitutional dimension. /d@. Plaintiff's strip
search claim must therefore be dismissed without prejudice, whether raised under the Fourth or
Fourteenth Amendment.

5. Plaintiff's medical claims

Plaintiff next raises two related medical claims — that his repeated placement in restrictive
custody amounts to a denial of his mandated sexual offender treatment, and that he has not received
treatment for vaguely defined undiagnosed medical issues. In order to make out a general claim
for relief based upon inadequate medical care, a plaintiff must plead facts indicating that he has
both “a serious medical need” and that the defendants “acts or omissions” amount to “deliberate
indifference to that need.” Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 582 (3d Cir.
2003). A defendant's actions will amount to deliberate indifference where the defendant “knows
of and disregards an excessive risk to inmate health or safety.” /d. (internal quotations omitted).
Deliberate indifference will therefore be shown where the facts indicate that the defendant was
“both [] aware of facts from which the inference could be drawn that a substantial risk of serious
harm exists and. . . dr[e]w th[at] inference.” /d. Here, as to his general medical claim, Plaintiff
pleads only that he has various health issues which have not been diagnosed, and that he has not

received treatment for these undiagnosed issues. Based on these vague allegations, Plaintiff has
Case 3:19-cv-16509-MAS-TJB Document 15 Filed 04/12/21 Page 9 of 11 PagelD: 285

failed to plead facts showing that any specific named Defendant was aware of any serious medical
need which Plaintiff suffered, nor was deliberately indifferent to such a need. Plaintiffs general
medical claims are therefore dismissed without prejudice.

Plaintiff also asserts, however, that his required sex offender treatment has been interrupted
by his frequent placement in restrictive custody. Plaintiff does not provide sufficient information
to contextualize this allegation — he neither explains wy he was placed in restrictive custody, nor
how frequently he has been so placed. Although this Court presumes Plaintiff's vague allegation
of an interruption in sex offender treatment was meant to invoke the theory of liability announced
by a judge of this Court in Thomas v. Adams, 55 F. Supp. 3d 552, 576 (D.N.J. 2014), and upheld
by the Third Circuit in Thomas v. Christie, 655 F. App’x 82 (3d Cir. 2016), Plaintiff has made no
effort to actually plead a Thomas claim. In Thomas, the Third Circuit upheld a theory of liability
under which supervisors could be held responsible for significant reductions in sex offender
treatment for those confined in the STU where those supervisors engaged in “systemwide
determinations” that became “the moving force behind the circumstances under which the[ir]
subordinate officers effectively have no choice but to deny/reduce/change an inmate’s prescribed
... [sex offender] treatment for non-medical reasons” in such a way as to delay the committed
plaintiff from progressing towards his ultimate release from the STU. Thomas, 655 F. App’x at
85. Neither Thomas decision addressed the existence of a plausible claim for relief arising out of
incidental reductions of treatment resulting from temporary placement in restrictive confinement
such as that raised here. Given the vague nature of Plaintiffs reduction in treatment allegations,
and the lack of any allegations indicating a significant reduction in treatment nor that Plaintiff was

not himself responsible for his placement in temporary restrictive custody, Plaintiff has failed to
Case 3:19-cv-16509-MAS-TJB Document 15 Filed 04/12/21 Page 10 of 11 PagelD: 286

plead a cognizable claim for relief, and his sex offender treatment related claim is therefore
dismissed without prejudice at this time.
6. Plaintiff's excessive force claim!

In his final claim for relief, Plaintiff alleges that Defendant Ing, with the aid of unspecified
officers, used excessive force against him during the telephone related incident. Plaintiffs
amended complaint in this matter, however, is not the only place in which Plaintiff has raised this
claim. Plaintiff previously raised this same claim in his amended complaint in his case before
Judge Wigenton. (See Fladger v. Kennedy, No. 19-18867 (SDW), at ECF No. 5.) Plaintiff's claim
in that matter is essentially identical to the one raised here, and in that matter has not only
progressed beyond screening but has entered discovery. (See Fladger v. Kennedy, No. 19-18867
(SDW) at ECF Nos. 7, 13, 20.) Plaintiff's excessive force claim in this matter is therefore
duplicative of the claim raised in his case before Judge Wigenton, and must be dismissed without
prejudice as such. See, e.g., Fabics v. City of New Brunswick, 629 F. App’x 196, 198 (3d Cir.
2015) (citing Colorado R. Water Conservation Dist. v. United States. 424 U.S. 800, 817 (1976)).
Il. CONCLUSION

For the reasons stated above, Plaintiff's amended complaint (ECF No. 11) is DISMISSED
WITHOUT PREJUDICE in its entirety. Because Plaintiff could conceivably plead a cognizable

claim for relief in relation to several of his dismissed claim, Plaintiff is granted leave to file a

 

' Although Plaintiff generally pleads his telephone assault related claim in such a way that this
Court construes him to be raising a claim for excessive force, Plaintiff also briefly alleges that this
same incident amounts to an interruption of his ability to communicate with counsel. Plaintiff,
however, has not actually pled any specific facts indicating that a constitutional right to counsel
sufficient to support a § 1983 claim had actually attached at the time that these incidents occurred.
Thus, to the extent Plaintiff intended to raise a claim alleging an interference with his right to
counsel. any such claim ts dismissed without prejudice.

10
Case 3:19-cv-16509-MAS-TJB Document 15 Filed 04/12/21 Page 11 of 11 PagelD: 287

second amended complaint within thirty days containing any claim he may have which is not

duplicative of claims raised in other matters. An appropriate order follows.

Ai lidtop)
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
